Name: Council Regulation (EEC) No 2533/79 of 12 November 1979 opening, allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 11 . 79 Official Journal of the European Communities No L 290/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2533/79 of 12 November 1979 opening , allocating and providing for the administration of a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff ( 1980) be opened for dried grapes in immediate containers of a net capacity of 15 kilograms or less falling within subheading 08.04 B I of the Common Customs Tariff . 2 . Within the limits of this tariff quota, the Common Customs Tariff duty shall be suspended at the level of 1-2% . 3 . Imports of the product in question benefiting from the same or lower customs duties under other preferential arrangements shall not be charged against this tariff quota . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas a Community tariff quota for dried grapes in immediate containers of a net capacity of 15 kilo ­ grams or less , falling within subheading 08.04 B I of the Common Customs Tariff, should be opened for 1980 at a duty of 1-2 % the volume of which shall be limited to 15 % of Community imports in 1973 from third countries not associated with the Community or linked to it by a preferential agreement ; whereas , on this basis , the volume of the quota is fixed at 8 373 tonnes ; Whereas, in view of the comparatively low volume of the quota compared with the needs of the Commu ­ nity, a system for its utilization based on a single allo ­ cation among Member States should be provided , without derogating from the Community nature of the tariff quota ; whereas, in accordance with the needs forecast by each Member State , the shares may be determined as set out in Article 2 ; Whereas, since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any measure concerning the administration of the quotas allocated to that economic union may be carried out by any one of its members, Article 2 The tariff quota set out in Article 1 shall be divided among the Member States as follows : Benelux Denmark Germany France Ireland Italy United Kingdom tonnes 791 335 2 335 572 280 31 4 029 Article 3 1 . Member States shall take all appropriate measures to ensure that importers of the product in question established in their territory have free access to the shares allocated to them . 2 . The extent to which a Member State has used up its share shall be determined on the basis of the HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 1 January to 31 December 1980 a Community tariff quota of 8 373 tonnes shall No L 290/2 Official Journal of the European Communities 17 . 11 . 79 imports of the product in question entered with the customs authorities for free circulation . Article 4 At the Commission 's request, Member States shall inform it of the imports actually charged against their shares . Article 5 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1979 . For the Council The President J. GIBBONS